Case: 20-10008     Document: 00515796555         Page: 1     Date Filed: 03/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 25, 2021
                                  No. 20-10008                            Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael Bravo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-83


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          During their search of the residence of Rigo Sandoval, a known drug
   dealer, officers saw Rafael Bravo throwing a gun over the fence in Sandoval’s
   backyard. The officers also discovered a stash of 2,978 grams of
   methamphetamine inside Sandoval’s home. Bravo was charged with, and
   pleaded guilty to, one count of possession of a firearm by a convicted felon.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10008     Document: 00515796555           Page: 2    Date Filed: 03/25/2021




                                    No. 20-10008


   In the pre-sentence report, the probation officer concluded that Bravo was
   accountable for the 2,978 grams of methamphetamine inside Sandoval’s
   home and calculated Bravo’s Sentencing Guidelines range under the drug
   offense section based on that quantity of drugs. The district court adopted
   the pre-sentence report and sentenced Bravo to 120 months’ imprisonment
   and 3 years’ supervised release. Bravo argues that the district court erred in
   finding that the 2,978 grams of methamphetamine were within the scope of a
   jointly undertaken criminal activity between Bravo and Sandoval. We agree,
   and we vacate and remand to the district court for resentencing.
                                          I
          In December 2018, law enforcement received information that Rigo
   Sandoval was selling methamphetamine from his home. On January 31, 2019,
   officers executed a search of Sandoval’s home where they encountered eight
   individuals, including Sandoval and his cousin, Rafael Bravo. When officers
   entered Sandoval’s backyard, Bravo threw a gun over Sandoval’s fence into
   an adjacent backyard. Inside the residence, officers found several firearms,
   ammunition, $9,236 cash, a digital scale, and 2,978 grams of
   methamphetamine.
          Officers arrested Sandoval and Bravo. During a post-arrest interview,
   Sandoval admitted that he lived at the residence, the 2,978 grams of
   methamphetamine       belonged    to   him,     and   he   was   involved   in
   methamphetamine distribution. Sandoval also admitted that, in the months
   before his arrest, he had sold 56.7 grams of methamphetamine to Bravo, who
   redistributed those drugs to his own customers.
          Bravo was charged with, and later pleaded guilty to, one count of
   possession of a firearm by a convicted felon, in violation of 18 U.S.C.
   §§ 922(g)(1) and 924(a)(2).




                                          2
Case: 20-10008      Document: 00515796555           Page: 3    Date Filed: 03/25/2021




                                     No. 20-10008


          When determining Bravo’s Guidelines range for the pre-sentence
   report, the probation officer concluded that Bravo and Sandoval were co-
   conspirators with respect to the stash of drugs inside Sandoval’s home
   because: (1) Bravo is Sandoval’s cousin; (2) Sandoval said that Bravo had
   previously    purchased,    and    then    redistributed,    56.7   grams    of
   methamphetamine from him; (3) Bravo knew that Sandoval sold drugs from
   his residence; and (4) Bravo was at Sandoval’s home on the day of the raid.
   Based on this information, the probation officer held Bravo accountable for
   the 2,978 grams discovered inside Sandoval’s home, plus the 56.7 grams that
   Bravo had previously purchased from Sandoval, for a total of 3,034.7 grams.
   After applying § 2K2.1(c)(1)(A), a cross reference from the Guidelines’
   firearms offense section to its drug offense section, the probation officer used
   the 3,043.7 grams of methamphetamine to calculate Bravo’s base offense
   level. With a total offense level of 36 and criminal history category of IV, the
   Guidelines range was 262 to 327 months. Because the statutes under which
   Bravo was charged set a maximum sentence of 120 months, the probation
   officer recommended a sentence of 120 months and 1 to 3 years of supervised
   release. See 18 U.S.C. §§ 922(g)(1) & 924(a)(2); U.S.S.G. § 5G1.1(a).
          Bravo filed written objections to the PSR. He objected to the PSR’s
   description of Sandoval’s admissions “to the extent this information is used
   as a basis for the ‘drug cross reference’ guideline calculations.” He also
   objected to the use of the listed drug quantities for Guidelines calculation
   purposes, denying that he was a methamphetamine customer of Sandoval
   and that he had distributed methamphetamine to his own customer base.
   Finally, Bravo argued that his Guidelines range should have been calculated
   under the Guidelines’ firearms offense section, § 2K2.1. Under that section,
   without the cross reference to the Guidelines’ drug offense section, Bravo’s
   base offense level would have been calculated as 20, his total offense level as




                                          3
Case: 20-10008     Document: 00515796555            Page: 4   Date Filed: 03/25/2021




                                     No. 20-10008


   18, and his Guidelines range as 41 to 51 months. See U.S.S.G.
   § 2K2.1(a)(4)(A).
         The Government argued that Bravo’s objections should be overruled
   because Bravo offered no evidence to rebut the PSR. The Government found
   that Bravo and Sandoval were co-conspirators with respect to the 2,978
   grams of drugs found inside Sandoval’s home because: Sandoval’s cell phone
   messages showed that Sandoval was a methamphetamine dealer; Bravo knew
   that Sandoval distributed drugs from his home; Bravo was arrested at
   Sandoval’s home “where a substantial amount of methamphetamine and
   firearms were recovered”; Bravo and Sandoval are cousins; and Bravo had
   two prior convictions for drug-possession offenses. In an addendum to the
   PSR, the probation officer also responded to Bravo’s objections and
   declined to make any changes.
         At sentencing, Bravo relied on his written objections. The district
   court overruled Bravo’s objections for the reasons stated by the Government
   and then adopted the facts and conclusions stated in the PSR. The court
   sentenced Bravo to 120 months’ imprisonment and 3 years’ supervised
   release. Bravo timely appealed.
         Bravo argues that the district court erred by applying the
   § 2K2.1(c)(1)(A) cross reference because the PSR did not support the
   court’s finding that Bravo and Sandoval had agreed to jointly undertake a
   criminal activity with respect to the 2,978 grams of methamphetamine found
   inside Sandoval’s home.
                                         II
         The parties disagree about our standard of review: Bravo argues that
   we should review the district court’s finding for clear error, while the
   Government argues that we should review for plain error because Bravo did
   not specifically object on this basis below. To determine the appropriate




                                          4
Case: 20-10008      Document: 00515796555           Page: 5    Date Filed: 03/25/2021




                                     No. 20-10008


   standard of review, we must first assess whether Bravo properly preserved
   the issue he raises on appeal. If he did, we review the district court’s finding
   for clear error. United States v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir.
   2012) (citation omitted). But if he did not, we review only for plain error. Id.;
   Fed. R. Crim. P. 52(b).
          To preserve an issue for appeal, a defendant must make an objection
   that is “sufficiently specific to alert the district court to the nature of the
   alleged error and to provide an opportunity for correction.” United States v.
   Nesmith, 866 F.3d 677, 679 (5th Cir. 2017) (internal quotation marks and
   citation omitted). Where a defendant provides a written objection, we
   similarly consider whether the “written objection was clear enough to
   provide the district court with opportunity to rule on it.” United States v.
   Gomez-Alvarez, 781 F.3d 787, 791 (5th Cir. 2015) (internal quotation marks
   and citation omitted). But we do not require that a defendant’s objection
   below and his argument on appeal be identical. Nesmith, 866 F.3d at 679.
   Instead, a defendant preserves an issue for appeal so long as the “crux of his
   objection is the same” as his argument on appeal. Id.
          Bravo’s written objections before the district court have the same
   fundamental core as the issue on appeal—both concern whether Bravo can
   be held accountable for the drugs at Sandoval’s home based on his purported
   joint criminal activity with Sandoval. Bravo objected to Sandoval’s
   admissions and conduct, as described in the PSR, “to the extent this
   information [wa]s used as a basis for the ‘drug cross reference’ guideline
   calculations, or in any manner in which [Bravo] [wa]s believed responsible or
   accountable for the material seized.” Bravo also objected to the use of the
   listed drug quantities for Guidelines calculation purposes, denying that he
   was a methamphetamine customer of Sandoval and that he distributed
   methamphetamine to his own customer base. Bravo’s objections thus put the
   district court on notice that he objected to being held accountable for the



                                          5
Case: 20-10008      Document: 00515796555          Page: 6   Date Filed: 03/25/2021




                                    No. 20-10008


   2,978 grams of methamphetamine found inside Sandoval’s home. And the
   district court had the opportunity to address the core of Bravo’s argument
   since it explicitly adopted the Government’s response to Bravo’s objections
   and the PSR’s addendum, both of which concluded that there was a
   conspiracy between Bravo and Sandoval based on the facts in the PSR.
           Because Bravo preserved the issue he now raises on appeal, we review
   the district court’s application of the Guidelines de novo and its factual
   findings for clear error. Gomez-Alvarez, 781 F.3d at 791. Under the deferential
   clear error standard, we will uphold the district court’s factual findings “if
   they are plausible in light of the record as a whole.” United States v. Torres-
   Magana, 938 F.3d 213, 216 (5th Cir. 2019) (internal quotation marks and
   citation omitted). But if our “review of all the evidence leaves [us]
   with the definite and firm conviction that a mistake has been committed,”
   then we must vacate and remand. Id.
                                        III
           We first detail the mechanics of the Guidelines sections at issue. We
   then review the district court’s implicit finding that Bravo and Sandoval had
   an agreement with respect to the stash of drugs found inside Sandoval’s
   home.
                                         A
           Because Bravo was charged with a firearms offense, the relevant
   Guideline is U.S.S.G. § 2K2.1. That section includes a cross reference,
   § 2K2.1(c)(1)(A), which may apply if the firearm was cited in the offense of
   conviction and the firearm facilitated “another offense.” When “another
   offense” is a drug offense, the cross reference may apply if the firearm is
   “found in close proximity to drugs, drug-manufacturing materials, or drug
   paraphernalia.” Id. § 2K2.1 cmt. 14(B)(ii). The cross reference may apply




                                         6
Case: 20-10008      Document: 00515796555          Page: 7    Date Filed: 03/25/2021




                                    No. 20-10008


   even if the defendant was not charged with, or convicted of, a drug offense.
   Id. § 2K2.1 cmt. 14(C).
          Before applying the cross reference, the district court must consider
   the relationship between the offense of conviction—here, Bravo’s firearm
   conviction—and the drug offense, “consistent with relevant conduct
   principles” in the Guidelines. Id. § 2K2.1 cmt. 14(E). See also id.
   § 1B1.3(a)(iii) (specifically noting the section’s application to “cross
   references in Chapter Two”). If the defendant’s “relevant conduct”
   includes “jointly undertaken criminal activity,” the district court may hold
   the defendant accountable for another person’s conduct only if that conduct
   was (1) “within the scope of the jointly undertaken criminal activity,” (2) “in
   furtherance of that criminal activity,” and (3) “reasonably foreseeable in
   connection with that criminal activity.” Id. § 1B1.3(a)(1)(B). See also id.
   § 1B1.3 cmt. 3(A). All three requirements must be met. Id. And the district
   court must make this finding by a preponderance of the evidence. United
   States v. Landreneau, 967 F.3d 443, 451 (5th Cir. 2020).
                                          B
          To determine whether Sandoval’s possession of 2,978 grams of
   methamphetamine was relevant conduct for which Bravo could be held
   accountable, the district court had to first determine the scope of the criminal
   activity that Bravo agreed to jointly undertake with Sandoval. U.S.S.G.
   § 1B1.3 cmt. 3(B).
          Because the district court adopted the PSR, we start there. In the
   PSR, the probation officer concluded that Bravo and Sandoval were co-
   conspirators with respect to the stash of methamphetamine because
   (1) Sandoval is Bravo’s cousin, (2) Bravo had previously purchased, and then
   redistributed, drugs from Sandoval, and (3) Bravo was arrested at Sandoval’s
   home on the day of the raid where firearms, cash, and a stash of drugs were




                                          7
Case: 20-10008     Document: 00515796555          Page: 8    Date Filed: 03/25/2021




                                   No. 20-10008


   discovered. In its response to Bravo’s objections at sentencing, the
   Government also added that Bravo had been convicted of two drug-related
   crimes.
          Precedent informs our analysis about determining the scope of a
   jointly undertaken criminal activity involving drugs. For example, in United
   States v. Mitchell, we reviewed a sentence that held the defendant responsible
   for 20 kilograms of drugs when he had pleaded guilty to conspiring to
   distribute only 0.5 kilograms. 964 F.2d 454, 461 (5th Cir. 1992). We noted
   that 20 kilograms is “quite a leap” from 0.5 kilograms and that nothing in the
   record suggested that the defendant was dealing in the range of 20 kilograms.
   Id. at 460. We vacated the sentence because “there was no indication of the
   regularity of [the defendant’s] purchases, the amounts he purchased, or the
   length of time he had been associated with his suppliers.” Id. at 461. In
   contrast, in United States v. Ponce, we affirmed a sentence that held the
   defendant accountable for his co-conspirators’ drugs because the PSR
   contained substantial detail about how the conspiracy operated and what role
   the defendant played. 917 F.2d 841, 848–49 (5th Cir. 2020).
          Here, none of the circumstantial facts in the PSR shows by a
   preponderance of the evidence that there was an agreement between
   Sandoval and Bravo with respect to the 2,978 grams of methamphetamine
   found inside Sandoval’s home. While Sandoval and Bravo’s familial
   relationship and Bravo’s presence at Sandoval’s home on the day of the raid
   support an inference that Bravo knew Sandoval was a methamphetamine
   distributor, these facts do not show that Sandoval and Bravo had an
   agreement with respect to the drug stash. Sandoval’s previous sale of 56.7
   grams of methamphetamine does not support that their agreement extended
   in scope to include the drug stash inside Sandoval’s home. Finally, Bravo’s
   two prior convictions also fail to show that the stash of methamphetamine
   was within the scope of an agreement between Bravo and Sandoval: The first



                                         8
Case: 20-10008     Document: 00515796555          Page: 9    Date Filed: 03/25/2021




                                   No. 20-10008


   conviction was for a small amount of methamphetamine and did not involve
   Sandoval, and the second was for a small amount of marijuana.
          The only fact in the PSR that directly supports the existence of a drug
   conspiracy between Bravo and Sandoval is that Sandoval told law
   enforcement that Bravo had previously purchased, and then redistributed,
   56.7 grams of methamphetamine from Sandoval. Like Mitchell, the stash of
   2,978 grams inside Sandoval’s home is “quite a leap” from the 56.7 grams
   that Bravo had purchased. See Mitchell, 964 F.2d at 460. Moreover, nothing
   in the record suggests that Bravo and Sandoval were in a joint enterprise to
   distribute 2,978 grams of methamphetamine. See id. at 461. There is no
   evidence about the regularity of Bravo’s purchases from Sandoval, whether
   those purchases took place at Sandoval’s house, or how long Bravo had been
   associated with Sandoval’s methamphetamine distribution. See id. And,
   unlike in Ponce, the PSR does not contain any information about the details
   of the drug conspiracy between Bravo and Sandoval or what role Bravo
   played in Sandoval’s methamphetamine distribution. Finally, under our case
   law, the remaining facts asserted in the PSR do not support the inference of
   a conspiracy between Sandoval and Bravo involving the drug stash. In sum,
   nothing in the record establishes that Bravo agreed to conspire with Sandoval
   with regard to any amount of methamphetamine that Sandoval possessed
   beyond the 56.7 grams that Sandoval sold to Bravo. See United States v. Roddy,
   812 F. App’x 285, 286 (5th Cir. 2020). See also U.S.S.G. § 1B1.3 cmt.
   4(C)(vii) (providing an illustration of the scope of a jointly undertaken
   criminal activity to distribute drugs). Thus, the record does not support the
   PSR’s statement that Bravo and Sandoval were co-conspirators with respect
   to the 2,978 grams of methamphetamine found inside Sandoval’s home.
          Because the record does not show by a preponderance of the evidence
   that the 2,978 grams of methamphetamine was within the scope of an
   agreement between Bravo and Sandoval, the district court clearly erred by



                                         9
Case: 20-10008     Document: 00515796555          Page: 10   Date Filed: 03/25/2021




                                   No. 20-10008


   adopting the PSR’s finding without making any explicit findings of its own.
   And we cannot disregard that error since the Government has not met its
   burden to show that the district court’s clear error was harmless. See United
   States v. Moton, 951 F.3d 639, 644 (5th Cir. 2020).
                                        IV
          On the evidence in this record, we are left with the “definite and firm
   conviction” that it was a mistake to hold Bravo accountable for the 2,978
   grams of methamphetamine found inside Sandoval’s home. Torres-Magana,
   938 F.3d at 216. We therefore VACATE and REMAND to the district
   court for resentencing.




                                        10